Citation Nr: 0809588	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  07-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2005, for special monthly pension at the housebound rate.  


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2007.  The 
Board points out that at the hearing the veteran clarified 
that she was not seeking special monthly pension (SMP) based 
on the need for the regular aid and attendance of another 
person.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2002, the veteran filed a claim for nonservice-
connected pension benefits.  In January 2005, after receipt 
of a statement of unreimbursed medical expenses, entitlement 
to basic nonservice-connected pension benefits was granted by 
the RO, effective May 30, 2003.  

In an October 2005 rating decision, the veteran was granted 
SMP at the housebound rate, based on a single permanent 
disability (colostomy) rated as 100 percent under the rating 
schedule, and separate disabilities ratable at a combined 60 
percent.  The effective date assigned for the higher rate of 
pension at the housebound rate was January 12, 2005.  That 
month, the veteran filed a statement wherein she argued that 
the amount of pension being paid was insufficient to sustain 
her based on her physical disabilities.  She also felt that 
she was entitled to a larger amount based on her 2002 pension 
claim.  

In a June 2007 rating decision, the RO denied entitlement to 
an earlier effective date for SMP at the housebound rate.  
That month, the veteran submitted a statement wherein she 
stated "I received your letter dated June 18, 2007, denying 
my request to change the effective date of a 'housebound 
benefit.'  My request (notice of disagreement) was for a 
hearing with the 'Board of Veteran's Appeals!'"  See 
statement dated June 25, 2007.  In July 2007, the RO sent the 
veteran a statement of the case (SOC) regarding the issue of 
entitlement to SMP based on the need for aid and attendance.  
The veteran filed a VA Form 9 in August 2007 wherein she 
argued that the housebound rate should be effective from 
1995, the date of her colostomy.  

The Board construes the veteran's June 2007 statement as a 
notice of disagreement as to the issue of entitlement to an 
earlier effective date for SMP at the housebound rate.  
Although the July 2007 SOC concerned another issue, the Board 
accepts the veteran's August 2007 VA Form 9 as a substantive 
appeal on the issue of entitlement to an earlier effective 
date for SMP at the housebound rate, thereby perfecting an 
appeal of this issue.  The Board finds persuasive the fact 
that the veteran continued to argue for an earlier effective 
date for the housebound rate.  The Board notes, however, that 
the veteran has not been provided a SOC regarding this issue.  
The fact that a SOC is to be issued after the substantive 
appeal does not change the appellate status.  See Archibold 
v. Brown, 9 Vet. App. 124, 132 (1996).

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

Send the veteran a SOC concerning the 
issue of entitlement to an earlier 
effective date for SMP at the 
housebound rate.  Thereafter, return 
the case to the Board for further 
appellate consideration.  The Board 
reiterates that the August 2007 VA Form 
9 has already been accepted as a 
substantive appeal on this issue.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



